Citation Nr: 1707981	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression, substance abuse, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John March, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Specifically, a March 2009 rating decision declined to reopen the Veteran's claim for entitlement to service connection for depression; a September 2009 rating decision declined to reopen the Veteran's claim for entitlement to service connection for polysubstance abuse; and a September 2011 rating decision declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  In each rating decision, the RO found that no new and material evidence had been received sufficient to reopen the Veteran's claim. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran filed distinct claims for entitlement to service connection for depression, polysubstance abuse, and PTSD throughout the course of this appeal.  As such, the Board has re-characterized the issue as stated on the title page.

Additionally, the Board declined to reopen the Veteran's claim in a March 2015 decision on the basis that no new and material evidence had been received.  However, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties in February 2016, and ordered that additional development be undertaken consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board must currently determine whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  Although the Board sincerely regrets any additional delay this may cause, further development is necessary prior to adjudication of this claim.

First, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Such a duty obligates VA to obtain any records that may be relevant to a veteran's claim.  As noted in the Joint Motion, VA requested a copy of the Veteran's Social Security Administration (SSA) records in October 2012.  In response, SSA provided a December 2004 Decision that classifies the Veteran as disabled due to a number of psychiatric disabilities.  However, a complete copy of the Veteran's SSA file, to include numerous documents referenced in the December 2004 Decision, has yet to be requested or otherwise obtained.  As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Further, review of the record indicates that the Veteran was scheduled for a VA psychiatric examination in November 2012, but did not appear.  However, during his June 2013 videoconference hearing, the Veteran testified that he was incarcerated at the time of the examination.  The Veteran then indicated that he was willing and able to attend a future examination.  It does not appear that any such examination has been scheduled to date, or that a nexus opinion has been provided by any additional medical provider.  Accordingly, remand is required in this case to schedule the Veteran for a new VA psychiatric examination, such that a nexus opinion may be obtained.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. 
§ 3.159 (c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from November 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. 

2.  Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Thereafter, schedule the Veteran for a new VA psychiatric examination to assess the etiology of his claimed psychiatric disability.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




